Case 20-01654-dd   Doc 13   Filed 05/21/20 Entered 05/21/20 16:15:26   Desc Main
                            Document      Page 1 of 4
Case 20-01654-dd   Doc 13   Filed 05/21/20 Entered 05/21/20 16:15:26   Desc Main
                            Document      Page 2 of 4
Case 20-01654-dd   Doc 13   Filed 05/21/20 Entered 05/21/20 16:15:26   Desc Main
                            Document      Page 3 of 4
Case 20-01654-dd   Doc 13   Filed 05/21/20 Entered 05/21/20 16:15:26   Desc Main
                            Document      Page 4 of 4
